Citation Nr: 1456695	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, continued disability ratings for service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type 2, and denied entitlement to TDIU.  

In a statement dated in June 2014, the Veteran withdrew his appeals of claims for entitlement to increased disability ratings for PTSD and diabetes mellitus, type 2.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Board finds that the opinions with regard to whether the Veteran's service-connected disabilities render him unemployable need more development.  A VA opinion was obtained in April 2014 to determine whether his service-connected PTSD causes him to be unable to obtain and maintain gainful employment.  The examiner found that the Veteran's PTSD did not cause him to be unemployable, but found that his personality disorder was the cause of his problems with employment.  However, the Veteran had been provided with a VA examination in March 2014 in connection with his claim for an increased rating for PTSD.  At that time, the examiner opined that the Veteran did not have any other psychiatric disorders, and did not note a personality disorder.  The Board finds that these opinions should be reconciled.  

In addition, the Board notes that the Veteran was provided with a VA examination to determine the effects of his service-connected diabetes mellitus, type 2 on his ability to obtain and maintain employment.  The examiner opined that his diabetes mellitus, type 2 did not preclude the Veteran from working; however, the examiner did not provide any rationale for this conclusion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  As such, an addendum opinion is necessary.

The Veteran is also service-connected for hearing loss and tinnitus.  However, there has been no opinion as to whether these disabilities have precluded him from employment.  

Thus, the Board finds that the Veteran should be provided with the appropriate VA examinations to determine whether his service-connected disabilities preclude him from obtaining and maintaining gainful employment.

The Veteran filed his claim for TDIU in April 2012.  Over the appeals period, he had been service-connected for PTSD, diabetes mellitus, type 2, hearing loss, and tinnitus.  As of March 8, 2014, he met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Prior to March 8, 2014, the Veteran did not have a single service-connected disability rated at 60 percent or more and the combined rating for his service-connected disabilities is 50 percent.  As such, during this time period, he does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As such, the Board finds that the claim for TDIU should be referred to the Director, C&P Service for the period of time prior to March 8, 2014.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type 2, hearing loss and tinnitus) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration for the time period prior to March 8, 2014.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision must be included in the claims file.

3.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




